         Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
 CHRISTINA WILLIAMS, ET AL.,                   :             CIVIL ACTION
                                               :
                 Plaintiffs,                   :
                                               :
                        v.                     :             No. 18-cv-2747
                                               :
 RED STONE, INC., ET AL.,                      :
                                               :
                 Defendants.                   :
                                               :

                                            ORDER

        AND NOW, this 7th day of May, 2019, upon consideration of the Motions to Compel

Arbitration filed by Defendant Red Stone, Inc. (ECF No. 78), Defendant Mark Curry (ECF No.

84), and Defendants Brian McGowan and Vincent Ney (ECF No. 87), and the responses and replies

thereto, I find as follows:

A.      Factual and Procedural Background

     1. Plaintiffs have brought this lawsuit on behalf of themselves and a Class and Subclass of

        consumers in Pennsylvania who were allegedly victimized by predatory loans with

        unlawful interest charges of 400% to 700% APR, which are referred to as “payday loans.”

        (Am. Compl. ¶ 1, ECF No. 4.) Plaintiffs have sued Defendants Red Stone, Inc., Medley

        Opportunity Fund II, LLP, Mark Curry, Brian McGowan, and Vincent Ney. (Id.)

     2. Plaintiffs’ Amended Complaint alleges the following five claims: (a) Violation of the

        Pennsylvania Usury Law; (b) Violation of the Pennsylvania Unfair Trade Practices and

        Consumer Protection Law; (c) Violation of the Pennsylvania Fair Credit Extension

        Uniformity Act; (d) Violation of the Pennsylvania Credit Services Act; and (e) Violation

        of the Racketeer Influenced and Corrupt Organizations Act (“RICO”).
    Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 2 of 7




3. The Amended Complaint sets out the formation of the various relevant entities, as follows:

    – Sometime in 2010, Defendant Curry founded MacFarlane Group, Inc., which is not a
      party to this lawsuit. (Id. ¶ 33.) Defendants Curry and McGowan brokered an
      agreement between MacFarlane Group, Inc. and the Otoe-Missouria Tribe (the
      “Tribe”), whereby a new corporation named American Web Loan, Inc. would provide
      online payday lending to consumers. (Id. ¶¶ 37–40.)

    – On February 22, 2011, Defendant Medley Opportunity Fund II, LP (“Medley”) and
      Defendant Curry entered into an agreement, whereby Defendant Medley would
      provide MacFarland Group, Inc. with financing for the payday loans. (Id. ¶¶ 7, 42–
      43.)

    – On September 21, 2016, the Tribe created another corporation, AWL, Inc., that would
      provide online payday lending to consumers. (Id. ¶ 49.) Defendants Curry,
      McGowan, and Ney served on AWL, Inc.’s Board of Directors. (Id. ¶ 53.)

    – On October 3, 2016, Defendant Red Stone, Inc. (“Red Stone”) was created by merging
      into MacFarlane Group, Inc. Defendant Red Stone is a corporation formed under the
      laws of the Tribe. (Id. ¶¶ 6, 51.)

4. Plaintiffs’ loan agreements that are at issue in this case each contain the following

   language:

           PLEASE CAREFULLY READ THIS AGREEMENT TO
           ARBITRATE. UNLESS YOU EXERCISE YOUR RIGHT TO OPT-
           OUT OF ARBITRATION AS DESCRIBED ABOVE, YOU AGREE
           THAT ANY DISPUTE YOU HAVE RELATED TO THIS
           AGREEMENT     WILL  BE   RESOLVED    BY   BINDING
           ARBITRATION. ARBITRATION REPLACES THE RIGHT TO GO
           TO COURT, INCLUDING THE RIGHT TO HAVE A JURY, TO
           ENGAGE IN DISCOVERY (EXCEPT AS MAY BE PROVIDED IN
           THE ARBITRATION RULES), AND TO PARTICIPATE AS A
           REPRESENTATIVE OR MEMBER OR ANY CLASS OF
           CLAIMANTS OR IN ANY CONSOLIDATED ARBITRATION
           PROCEEDING OR AS A PRIVATE ATTORNEY GENERAL.
           OTHER RIGHTS THAT YOU WOULD HAVE IF YOU WENT TO
           COURT MAY ALSO BE UNAVAILABLE IN ARBITRATION.

   (Def.’s Mot, Ex. A at 16, ECF No. 79-1.)

5. These agreements define “dispute” as follows:

           [A]ny claim or controversy of any kind between you and us or otherwise
           involving this Agreement or the Loan. The term Dispute is to be given its

                                            2
    Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 3 of 7




           broadest possible meaning and includes, without limitation, all federal, state
           or Trial Law claims or demands (whether past, present, or future), based on
           any legal or equitable theory and regardless of the type of relief sought (i.e.,
           money, injunctive relief, or declaratory relief). A Dispute includes any
           issue concerning the validity, enforceability, or scope of this Agreement or
           this Agreement to Arbitrate.

   (Id. at 16–17.)

6. The agreements specifically provide that the agreement is governed by tribal law:

           APPLICABLE             LAW         AND      JUDICIAL         REVIEW       OF
           ARBITRATOR’S AWARD: THIS AGREEMENT SHALL BE
           GOVERNED BY TRIBAL LAW. The arbitrator shall apply Tribal Law
           and the terms of this Agreement, including this Agreement to Arbitrate and
           the waivers included herein. The arbitrator may decide, with or without a
           hearing, any motion that is substantially similar to a motion to dismiss for
           failure to state a claim or a motion for summary judgment. The arbitrator
           shall make written findings and the arbitrator’s award may be filed with a
           Tribal court. The arbitration award shall be supported by substantial
           evidence and must be consistent with this Agreement and Tribal Law, and
           if it is not, it may be set aside by a Tribal court upon judicial review.

   (Id. at 18.)

7. Additionally, the agreements contain the following language:

           HOW ARBITRATION WORKS: If a Dispute arises, the party asserting
           the claim or demand must initiate arbitration, provided you or we may first
           try to resolve the matter informally or through customary business methods,
           including collection activity. . . . The party requesting arbitration must
           choose either of the following arbitration firms for initiating and pursuing
           arbitration: the American Arbitration Association (“AAA”) or JAMS, The
           Resolution Experts (“JAMS”). . . . The policies and procedures of the
           selected arbitration firm applicable to consumer transactions will apply
           provided such policies and procedures do not contradict this Agreement to
           Arbitrate or Tribal Law. To the extent the arbitration firm’s rules or
           procedures are different than the terms of this Agreement to Arbitrate, the
           terms of this Agreement to Arbitrate will apply.

   (Id. at 19 (emphasis added).)




                                              3
         Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 4 of 7




     8. Defendants, Red Stone, Curry, Ney, and McGowan, have filed Motions to Compel

        Arbitration, claiming that the loan documents contained valid arbitration clauses. (Defs.’

        Mot. to Compel, Exs. A–C, ECF No. 78.)

B.      Legal Standard

     9. When ruling on a motion to compel arbitration under the Federal Arbitration Act, 9 U.S.C.

        § 1, et seq. (“FAA”), a court is limited to determining whether the merits of the case should

        be arbitrated or litigated, and may not consider the merits of the underlying claims. Great

        W. Mtg. Corp. v. Peacock, 110 F.3d 222, 228 (3d Cir. 1997).              Before compelling

        arbitration, a court must ensure that: (1) the parties entered into a valid arbitration

        agreement; and (2) the dispute between the parties falls within the language of the

        arbitration agreement. John Hancock Mut. Life Ins. Co. v. Olick, 151 F.3d 132, 137 (3d

        Cir. 1988).

     10. The United States Court of Appeals for the Third Circuit has “clarif[ied] the standards to

        be applied to motions to compel arbitration, identifying the circumstances under which

        district courts should apply the standard for a motion to dismiss, as provided by Rule

        12(b)(6) of the Federal Rules of Civil Procedure, and those under which they should apply

        the summary judgment standard found in Rule 56.” Guidotti v. Legal Helpers Debt

        Resolution, L.L.C., 716 F.3d 764, 767 (3d Cir. 2013). It instructed that “when it is

        apparent, based on the face of a complaint, and documents relied upon in the complaint,

        that certain of a party’s claims are subject to an enforceable arbitration clause, a motion to

        compel arbitration should be considered under a Rule 12(b)(6) standard without

        discovery’s delay.” Id. at 776 (internal quotations omitted).




                                                  4
         Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 5 of 7




C.      Analysis

     11. Defendants argue that the agreements are enforceable because the choice-of-law provision

        includes the phrase “such federal law as is applicable under the Indian Commerce Clause.”

        Defendants also argue that the agreements are enforceable because they adopt two

        prominent arbitration organizations as arbitrators (i.e., AAA and JAMS). (Defs.’ Mot. 11,

        ECF No. 79.)

     12. Plaintiffs respond that the agreements are unenforceable because (a) they strip the

        consumer’s federal and state statutory rights, and (b) courts have found such arbitration

        clauses to be a farce designed to avoid state and federal law. (Pls.’ Resp. 2, ECF No. 100.)

     13. The broad reach of the Federal Arbitration Act cannot be invoked to avoid federal law:

        “while the [Supreme] Court has affirmed that the FAA gives parties the freedom to

        structure arbitration in the way they choose, it has repeatedly cautioned that this freedom

        does not extend to a ‘substantive waiver of federally protected civil rights’ in an arbitration

        agreement.” Haves v. Delbert Serv. Corp., 811 F.3d 666, 674 (4th Cir. 2016) (quoting 14

        Penn Plaza LLC v. Pyett, 556 U.S. 247, 273 (2009)).

     14. The Third Circuit Court of Appeals has held that a “choice of arbitrator” provision

        permitting the parties to select the AAA or JAMS does not provide an available arbitral

        forum where it contains a clause stating that the policies and procedures of either

        organization cannot contradict the agreement or “Tribal law.” MacDonald v. CashCall,

        Inc., 883 F.3d 220, 229–30 (3d Cir. 2018). Where the arbitrator is unable to consider any

        of the plaintiff’s claims because the arbitrator “would be prohibited from applying the

        relevant [federal and state] law,” the arbitration clause is unenforceable. Smith v. W. Sky

        Fin., LLC, 168 F. Supp. 3d 778, 785 (E.D. Pa. 2016) (“Putting to one side the fact that



                                                  5
     Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 6 of 7




   substantively, the Agreement is meant to gut the federal laws that would otherwise control,

   procedurally, just how would JAMS determine whether any hearing it convened complied

   with the apparently non-existent rules of the tribe? . . . [A] close reading of

   the arbitration clause compels the conclusion that it is unenforceable.”).

15. Here, the arbitration agreements explicitly require any arbitrator to “apply Tribal Law and

   the terms of this Agreement, including this Agreement to Arbitrate and the waivers

   included herein.” (Def.’s Mot, Ex. A at 18, ECF No. 79-1.) As in MacDonald, the

   agreements impermissibly contain a clause stating that the policies and procedures of AAA

   or JAMS cannot contradict the agreement or Tribal law. (Id. at 19.)

16. In light of the clear Third Circuit rule, I find that the arbitration agreements are

   unenforceable.

   WHEREFORE, it is hereby ORDERED that:

        – The Motions to Compel Arbitration filed by Defendant Red Stone, Inc. (ECF No.

            78), Defendant Mark Curry (ECF No. 84), and Defendants Brian McGowan and

            Vincent Ney (ECF No. 87) are DENIED;

        – Defendant Mark Curry’s Motion for Leave to File Reply Brief (ECF No. 101), the

            Motion for Joinder of Defendant Curry’s Motion filed by Defendants McGowan

            and Ney (ECF No. 102), and Motion for Leave to File Supplemental Authority

            (ECF No. 103) are GRANTED, and have been considered;

        – Defendant Red Stone, Inc. shall separately refile its Motion to Dismiss for Failure

            to State a Claim on or before May 17, 2019; and




                                            6
Case 2:18-cv-02747-MSG Document 105 Filed 05/07/19 Page 7 of 7




  – Plaintiff shall respond to the Motion to Dismiss for Failure to State a Claim filed

     by Defendants McGowan and Ney (ECF No. 88) and Red Stone, Inc.’s renewed

     Motion on or before June 3, 2019.



                                            BY THE COURT:



                                            /s/ Mitchell S. Goldberg

                                            MITCHELL S. GOLDBERG, J.




                                     7
